Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,866,999.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter recited in the claims of the instant application are broader than the features included in the claims of the ‘999 patent.  For example, claim 1 of this application recites some of the features in claim 1 of the ‘999 patent, but does not include features of the map and delivery radius in claim 1 of the ‘999 patent.  Also, the dependent claims of these cases recite similar and/or the same features.  Therefore, as the instant claims are now a broader version of the patented claims, these claim sets anticipate each other and are rejected under obviousness-type double patenting.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-3, 7-9, 11 and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2010/0113066 to Dingler in view of U.S. Patent Pub. 2012/0270563 to Sayed and KR 20130091878 to Kwon. 

Regarding claim 1, Dingler teaches a method comprising:
receiving message content at a sending device (see Fig. 2 step 235 as described in section [0065], where the sender device receives input of the video or text or graphics message, and see also Fig. 2 step 200 and section [0063], where the “sender” user enters the message content and location input, etc.);  
receiving, at the sending device, a selection identifying a receiving device; (see for example, see Fig. 2 step 200 and section [0063], where the “sender” user enters the recipient (recited “receiving”) device information and see Fig. 4 in section [0069]);  
receiving a location input at the sending device, the location input identifying a geographic location (see Fig. 2 steps 205 to 215 as described in sections [0063] to [0065], where the sending user enters the geo-boundary which is “location input” which defines the delivery area of the message, graphics or text message to receiver device);  
generating, using at least one processor, a location-based message using the selection identifying the receiving device message content and the location input (as described above, see steps 200 to 235 in Fig. 2).  

Regarding the features of claim 1 reciting:
“initiating communication of the location-based message from the sending device to the receiving device, and
subsequent to the initiating of communication of the location-based message from the sending device to the receiving device, causing display, on a receiving map interface at the receiving device associated with the user, regardless of a location of the receiving device, of a message marker marking the geographic location at which the message content can be viewed, Sayed is added.
In an analogous art, Sayed teaches a location based message system.  As shown in Figs. 6-10 and as described in sections [0096] to [0108], Sayed teaches interfaces which allow a first user to define a first and second areas, the first being the intended area (visually see) and the second area stipulated (able to reply) area of delivery for a “thread” message and proximity from which a marker shows on a map interface when the second device is within the designated radius.  See also Figs. 14-17, 19 and 24 to 27, as described in sections [0118] to [0126], which show an icon on a map recited “digital marker”, where the “thread” message may be forwarded to other selected users with an interface (such as shown in Fig. 27).  Regarding the claim language, the submitting of the message by the sender and the determination in Fig. 8 that the receiving device is within location proximity, this “initiates the sending of the location based message”, as recited.  Regarding the “displayed message marker on the receiving device’s map”, see section [0098] of Sayed, which teaches “the device will download map data from a map server (212) and display the message threads (often using pin icons or equivalent) arranged on the map according to the geolocation of the various threads” (where the location of the thread is the inputted destination). 
Therefore, as Dingler and Sayed teach displaying icons and messages upon arrival at locations, and as Sayed explicitly teaches displaying a marker and a portion of the message content when in proximity (and also provides a forwarding interface), it would have been obvious to one of ordinary skill to modify Dingler to use this form of message and content indications, for reasons taught in Sayed, which are that both map and content display are helpful and/or are of interest to the travelling mobile user. 

Regarding the feature “regardless of a location of the receiving device,” although section [0103] of Sayed teaches alternative embodiments which “skip the proximity test” (which would make the message viewable regardless of location”), Churchill is added.
In an analogous art, Churchill teaches a location-based message system.  As shown in Fig. 6 and as described in section [0067], Churchill shows a user selecting a location (604), selecting a buddy (606), and then in step 608 (after completion of text entry see section [0057] “enter” or “return” keys) the first user’s comments and message marker are sent to the buddy recipient device and displayed on their map interface.  As the chosen destination location is shown on the recipient’s mobile device map, this displaying is “regardless of the location of the receiving/buddy device”, as now recited.  
Therefore, as Dingler/Sayed teach displaying icons and messages at specifically defined locations (and Sayed teaches alternative embodiments which waive a proximity requirement), and as Churchill teaches displaying a chat message icon at a destination location to buddy recipients (regardless of the location of the buddy recipient), it would have been obvious to one of ordinary skill to modify Dingler/Sayed to display the destination message icon (without proximity requirements) as this lets users know they have a message for them (even if they are not yet close to the destination), as is also discussed in Churchill.  

Regarding claim 2, which recites “wherein the message content is time-based, and the causing of the display of the message marker is based on a content delivery time, associated with the message content, being met”, see step 225 as in section [0065] of Dingler, which teaches “time based” messages, as recited. 
Regarding claim 3, which recites “wherein the content delivery time includes a sender-selected time period”, see step 225 as in section [0065] of Dingler, which teaches a sender-selected time period for the messages, as recited.
Regarding claim 7, which recites “including causing presentation of the message content on a receiving message interface displayed on the display of the receiving device”, as described above Dingler and Sayed display the received message on the display of the receiving device, as recited.
Regarding claim 8, which recites “wherein the message content comprises themed content”, as shown in Figs. 14-17, 19 and 24 to 27 of Sayed, the messages sent to the receiving devices as “themed content associated with the thread and/or the destination location”, as recited.
Regarding claim 9, which recites “wherein the themed content comprises a themed map icon to be displayed as the message marker on the receiving map interface”, as described above in the rejection of claim 8, Sayed teaches that the messages sent to the receiving devices include a “themed map icon” associated with the destination, as recited. 
Regarding claim 11, which recites “wherein the message marker is displayed on the receiving map interface of the receiving device, irrespective of a location of the receiving device”, as shown in 14-17, 19 and 24 to 27 of Sayed, as the thread marker is always displayed at the destination as long as the device is anywhere within proximity range (which is “irrespective of location”), the display on the receiving device is “irrespective of the location of the receiving device”, as recited.
Regarding claim 15, which recites “including receiving selection of a receiving user, associated with the receiving device, of the message content”, Dingler and Sayed teach selecting receiving users, as recited. 
Regarding claim 16, which recites “including receiving selection of a plurality of users as receiving users of the message content”, as described above, Dingler and Sayed teach selecting a plurality of users to receive a message as recited.  


Claims 4-6, 12-13, 19 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dingler, Churchill and Sayed, as applied to claim 1 above, and further in view of U.S Patent Pub. 2011/0269479 to Ledlie.  

Regarding claim 4, which recites “comprising causing display, using the at least one processor, of a sending map interface on the sending device, wherein the receiving of the location input comprises receiving selection of a location on the sending map interface corresponding to the geographic location”, although Sayed teaches a touch sensitive display for the recipient, Ledlie is added to show touch sensitive location input at the sender. 
In an analogous art, Ledlie teaches a mobile device messaging system which allows a user to input messages to be delivered to specific location. Also as shown in Figs. 10-12 (and as in sections [0077] and [0078]), Ledlie teaches that the displayed icons on the mapping interface are “message icons” per se, and see section [0081] of Ledlie, which teaches “receiving the touch input of the destination location”, as recited. 
Therefore, as Dingler/Sayed selectable link and displaying icons for message based delivery and as Ledlie teaches message icons per se, it would have been obvious to modify Dingler/Sayed with the message icons of Ledlie as this enhances the selecting and displaying process of message delivery.
Regarding claim 5, which recites “wherein the receiving of the location input at the sending device comprises enabling gesture identification of the geographic location on the sending map interface”, see for example, section [0081] of Ledlie which teaches a “touch gesture” to identify the graphic location on the map, as recited. 
Regarding claim 6, which recites “wherein the location input comprises latitude information and longitude information associated with the sending map interface”, see section [0064] of Dingler, which teaches a sender entering longitude and latitude, as recited. 
Regarding claim 12, which recites “wherein the receiving of the location input at the sending device comprises enabling a search to be conducted on the sending device for an address”, see for example, sections [0086] and [0092] to [0093] of Ledlie for searching for an address to send a message to as a destination, as recited. 
Regarding claim 13, which recites “wherein the receiving of the location input at the sending device comprises receiving a selection of previously-used locations within the sending map interface”, see for example, sections [0080] and [0089] of Ledlie for identifying and selecting previously used locations, as recited. 
Regarding claim 19, which recites “wherein the message marker is an icon, and wherein the icon is visually differentiated on the receiving map interface based on whether associated message content was received or sent by a receiving user”, see section [0078] of Ledlie, which teaches displaying unread messages sent to the user in a different manner than unread messages sent to the user, as recited. 
Regarding claim 22, which recites “including receiving, within the receiving map interface, a pulse input, responsive to which an indication of a number of messages having associated geographic location data within a determinable vicinity is presented within the receiving map interface”, see for example, sections [0086] and [0092] to [0093] of Ledlie for displaying the number of messages after a user touches an icon (which is receiving a pulse input), as recited. 

Claims 17 and 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dingler, Churchill and Sayed, as applied to claim 1 above, and further in view of U.S Patent Pub. 2008/0200189 to Lagerstedt.  

Regarding claim 17, which recites “including receiving selection of a sending user as the receiving user, so that the message content is transmitted from the sending user to him or herself”, as Dingler, Churchill and Sayed do not explicitly teach sending the message to the sending user themselves, Lagerstedt is added.   
In an analogous art, Lagerstedt teaches a system which allows a mobile terminal to define a destination for a group of mobile terminals where messages are automatically sent when any of the terminals are within a predefined range of the destination. See for example, section [0070] and Fig. 7C, where this figure shows numbers “1”, “2” and “3”, which are numeric icons representing the location of each of the three mobile terminals. Where the “D” stands for destination, so the icon “D” is the displayed icon, responsive to the receiving device (2) being within the predefined area of the destination/delivery zone.  Regarding claim 17, Lagerstedt teaches that all the members of the group will receive the location based messages, therefore this allows the sender to receive the message, so the combination of references teach this feature, as recited.  
Regarding claim 20, which recites “further comprising responsive to user selection of the message marker on the receiving map interface, presenting information concerning a sending user and the geographic location within the receiving map interface”, as shown in Fig. 7C of Lagerstedt, as the map interface shows the location of all the devices (which includes the sending device), the combination of references teach this feature, as recited.
Regarding claim 21, which recites “comprising responsive to a further user-selection of the message marker on the receiving map interface, presenting a message interface on the receiving device within which the message content is displayed”, as described above in the rejection of 1, see Sayed which teaches message interfaces displayed upon user selection of the message icon, as recited.  


4.	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dingler, Churchill and Sayed, as applied to claim 1 above, and further in view of U.S. Patent Pub. 2013/0217366 to Kolodziej.  

Regarding claim 10, which recites “wherein the message content comprises a checklist to be accomplished upon reaching the geographic location identified by the location input”, as Dingler and Sayed do not teach a destination checklist, Kolodziej is added.
In an analogous art, Kolodziej teaches a mobile system which tracks the user and sends a reminder task checklist when near the destination.  See for example, Fig. 3 as described in section [0039].  
Therefore, as Dingler and Sayed teach location based messaging, and as Kolodziej teaches sending a checklist message at the destination, it would have been obvious to one of ordinary skill to modify Dingler/Sayed to send this type of message as for the reasons taught in Kolodziej, which are that the user’s calendar helps the user to remember tasks.  


4.	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dingler, Churchill and Sayed, as applied to claim 1 above, and further in view of U.S. Patent Pub. 2005/0032527 to Sheha.  

Regarding claim 14, which recites “wherein the receiving of the location input at the sending device comprises selecting an address from a profile of a receiving user”, as Dingler and Sayed do not explicitly teach searching for a destination address Sheha is added.
In an analogous art, Sheha teaches a mobile system which provides location based messages.  See for example, Fig. 16 and section [0323], which teaches searching and selecting an address of (stored contacts) of the receiver, as recited.
Therefore, as Dingler and Sheha teach location based messaging, and as Sheha teaches searching for a contact’s address, it would have been obvious to one of ordinary skill to modify Dingler to search and send messages to this address as this is a likely location for the receiver, as taught in Sheha.  


4.	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dingler, Churchill and Sayed, as applied to claim 1 above, and further in view of U.S. Patent 6,922,634 to Odakura.  

Regarding claim 18, which recites “wherein the receiving of the location input at the sending device comprises receiving a selection of a certain type of location, and the causing of the display of the message marker on the receiving map interface comprises displaying a respective message marker at a plurality of locations corresponding to the certain type of location”, as Dingler and Sayed do not explicitly teach displaying a certain type of location, Odakura is added.
In an analogous art, Odakura teaches a mobile system which provides location based messages.  See for example, Figs. 10-11 and column, lines 52-61, which teach searching and displaying a certain type of selected location (store, restaurant and/or landmark), as recited.
Therefore, as Dingler and Odakura teach location based messaging, and as Odakura teaches searching and displaying types of locations, it would have been obvious to one of ordinary skill to modify Dingler to search and display specific types of locations, for the reasons as taught in Odakura.  

Response to Arguments
Applicant's arguments filed 7-29-22 with respect to the claims have been fully considered but are now not persuasive and/or they are now moot in view of the new grounds of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-5652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646